[Cite as State v. Spirnak, 2020-Ohio-6838.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                    No. 19AP-261
v.                                                  :            (C.P.C. No. 18CR-3866)

Richard M. Spirnak,                                 :           (REGULAR CALENDAR)

                 Defendant-Appellant.               :




                                              D E C I S I O N

                                   Rendered on December 22, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee. Argued: Michael P. Walton.

                 On brief: Anzelmo Law, and James A. Anzelmo, for
                 appellant. Argued: James A. Anzelmo.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Defendant-appellant, Richard M. Spirnak, appeals from a judgment of the
Franklin County Court of Common Pleas in which appellant was found guilty of one count
of murder in violation of R.C. 2903.02, and one count of felony murder in violation of R.C.
2903.02. The trial court merged the two counts and appellant was sentenced on the second
count to a term of 15 years to life to be served at the Ohio Department of Rehabilitation and
Correction ("ODRC"). For the following reasons, we affirm the judgment of the common
pleas court.
I. Facts and Procedural History
        {¶ 2} Appellant's conviction arose out of an incident which occurred on July 23,
2018 at the bus stop located on the southwest corner of Main Street and James Road in
Franklin County, Ohio. Appellant was in a fight with Brandon Nicholson who suffered a
No. 19AP-261                                                                                   2


coma and died seven days later. Appellant was indicted on one count of murder in violation
of R.C. 2903.02, and one count of felony murder in violation of R.C. 2903.02, alleging
appellant caused Nicholson's death as the proximate result of felonious assault.
       {¶ 3} The trial court held a jury trial. At trial, the first person to testify was Anthony
Leonard who was delivering pizzas for a nearby shop when he was driving eastbound on
Main Street and was stopped at the traffic light at Main Street and James Road. He saw
two men "grappling" then exchanging blows or punches at the bus stop. (Tr. Vol. I at 210.)
Leonard saw Nicholson grab appellant's shirt, but appellant seemed to have a "smirk" on
his face. (Tr. Vol. I at 234.) Leonard thought the fight appeared to be a mutual fight but
called 9-1-1. Officer Nathan Schwartz responded to the 9-1-1 call around 7:00 p.m., but
both men told Officer Schwartz they did not need help. Officer Schwartz then left the scene.
       {¶ 4} Amara Logan testified that she was staying at the nearby hotel with appellant.
She and her daughter had taken the bus to Kroger and returned to that bus stop. She
testified that when sober, appellant was mild tempered, but when he was drinking, he was
"kind of quick tempered." (Tr. Vol. II at 296.) He also was more emotionally stable when
taking his medication, but he had not been taking it recently. Logan testified appellant had
previously been violent with her when he was intoxicated.
       {¶ 5} Logan explained that when she and her daughter exited the bus, there were
several men at the bus stop who had been drinking. Appellant approached her, and she
asked him why he was not wearing a shirt but wearing a green jacket. Appellant told her it
was Nicholson's jacket and that is when Logan saw Nicholson sitting in the bus stop shelter
propped up against the glass enclosure. Logan testified that Nicholson, appellant, Thomas
and Anthony Green had been drinking and she thought Nicholson looked intoxicated, had
a laceration on his head and did not look good. Appellant told Logan that he had been in
an altercation with Nicholson because Nicholson had "pick[ed] with [Green]" and used
racial slurs. (Tr. Vol. II at 317.) Logan testified appellant told her that Nicholson attacked
him, and he was defending himself and Green. Logan believed Nicholson needed help but
appellant and Green kept telling her not to call anyone because Nicholson was fine. Logan
had her phone in her hand, but appellant put his hand on her wrist and told her not to call
anyone because it was not "that big of a deal," they had "just got into it" and Nicholson was
fine. (Tr. Vol. II at 369-70.)
No. 19AP-261                                                                                3


       {¶ 6} Logan continued and explained that appellant poured a bottle of water on
Nicholson's head and Nicholson sat up, gasped, coughed and vomited and it looked like
"black tar." (Tr. Vol. II at 321.) Appellant told Logan that Nicholson was fine, but appellant
had "knocked [Nicholson] out four times." (Tr. Vol. II at 321.) Appellant also demonstrated
to Logan that, before she arrived, he had put Nicholson's head in a puddle behind the bus
stop shelter. Later, Logan clarified that appellant stated he put Nicholson's face in the
puddle and tried to drown him. Logan kept questioning whether Nicholson needed medical
attention and appellant told her, "you're lucky that wasn't you," threw a beer can at
Nicholson and it spilled on Logan and her daughter. (Tr. Vol. II at 323.) Logan stated
appellant walked over and put his knee on Nicholson and Nicholson's head hit the glass of
the shelter.
       {¶ 7} Logan testified she was telling appellant to stop because the fight was over
and then she returned to her hotel room. Appellant followed her. Logan told appellant she
did not want Nicholson's jacket in the hotel room, and she took it to the dumpster.
Appellant was mad and Logan thought he acted like the jacket was a souvenir. Logan
testified that while in the hotel room, she kept asking appellant why he was involved in the
fight and appellant replied that he was defending himself and Green; Nicholson was a bully,
and he "deserved what he got." (Tr. Vol. II at 330.) Appellant kept telling Logan to mind
her own business and she was lucky it was not her. Later that evening, appellant hit Logan
in the face because he was mad at her. Logan testified that Thomas stayed in the room all
night and Thomas and appellant continued drinking and joking about the fight. Appellant
was "pretty drunk." (Tr. Vol. II at 349.) Appellant did not express remorse that night.
       {¶ 8} Logan continued and testified that a few days later, she would not allow
appellant to stay in her room anymore and he "messed my door up." (Tr. Vol. II at 350.)
The door was jammed, and she and her daughter were locked in the room for approximately
three hours until the hotel manager cut the door down. She was asked to leave the hotel
because of the incident. When appellant discovered that Nicholson was in the hospital,
Logan testified that appellant expressed remorse, stated he did not mean to do that and
wanted to visit Nicholson in the hospital. Appellant cried when he learned that Nicholson
had died.
No. 19AP-261                                                                               4


       {¶ 9} On cross-examination, Logan stated that appellant and the others told her
that Nicholson was a bully, he instigated fights and he used racial slurs. She was told that
Nicholson used racial slurs against Green, one of the men drinking there that day. She
explained that during the altercation, the men were in the street and appellant's shirt was
"ripped off." (Tr. Vol. II at 402.) When appellant poured the water on Nicholson's head he
was trying to "revive" him because Logan was "freaking out." (Tr. Vol. II at 405.) Logan
stated that appellant was intoxicated at the time he told her he knocked Nicholson out four
times because he kept getting up, but she admitted appellant may have exaggerated. Logan
stated that, besides her, no one thought anything was seriously wrong with Nicholson, they
just thought he was unconscious and intoxicated. Appellant did express remorse and stated
he did not intend for Nicholson to die and he was upset and crying over his death.
       {¶ 10} Columbus Police Officer Wendell Tolber testified that he knew Nicholson as
an individual in the area who enjoyed his beer. He had approximately 30-40 interactions
with Nicholson that were all positive and he described Nicholson as an individual who
always had a good word for others, or a good smile. Officer Tolber never gave Nicholson
any warnings or had to enforce the law against him. He believed Nicholson had a
reputation for peacefulness and had never known him to be a racist. Officer Tolber
investigated the incident on his own because he liked and respected Nicholson. His
investigation led to appellant. Officer Tolber did not think that Nicholson acted differently
around him simply because he was a police officer but admitted it was possible.
       {¶ 11} Columbus Police Officer Joseph Valiski responded to a call around 8:20 p.m.
to a fight at the bus stop. He found a white male on the ground against the west side of the
bus stop enclosure and "completely out." (Tr. Vol. II at 494.) Officer Valiski summoned a
medic and started canvassing the area for witnesses.
       {¶ 12} The coroner, Dr. John Daniels, testified regarding the autopsy he conducted
on Nicholson on August 1, 2018. The date of his death was July 30, 2018. Nicholson had
been in a deep coma in the hospital and had a severe traumatic brain injury. The coroner
observed that his injuries were consistent with multiple blunt force traumas, not a one-time
hit. The coroner stated the cause of death was multiple blunt force injuries to the head.
The coroner determined the death was a homicide, or a death caused by the action of
another.
No. 19AP-261                                                                                                    5


        {¶ 13} The jury found appellant guilty on both counts on February 7, 2019. On
April 1, 2019, the trial court merged the two counts and sentenced appellant to a term of 15
years to life to be served at ODRC on Count 2. On April 9, 2019, the trial court held a
miscellaneous hearing where appellant gave the trial judge a pro se motion for a new trial
pursuant to Crim.R. 33. The motion was filed on April 16, 2019. The trial court did not
expressly rule on the motion.1 Appellant filed a timely notice of appeal on April 24, 2019.
II. Assignments of Error
        {¶ 14} Appellant appeals and assigns the following seven assignments of error for
our review:
                 [I.] There is insufficient evidence behind the jury finding that
                 Spirnak is guilty of murder and felony murder, in violation of
                 the Due Process Clause of the Fifth and Fourteenth
                 Amendments to the United States Constitution and Section 1
                 & 16, Article I of the Ohio Constitution.

                 [II.] The jury finding Spirnak guilty of murder and felony
                 murder is against the manifest weight of the evidence in
                 violation of the Due Process Clause of the Fifth and
                 Fourteenth Amendments to the United States Constitution
                 and Section 1 & 16, Article I of the Ohio Constitution.

                 [III.] The trial court erred by admitting into evidence prior
                 bad acts of Spirnak, in violation of his due process rights
                 under the Fifth and Fourteenth Amendments to the United
                 States Constitution and Section Sixteen, Article One of the
                 Ohio Constitution.

                 [IV.] The trial court erred by barring Spirnak from
                 introducing evidence material to his defense, in violation of
                 his rights to due process, under the Fifth and Fourteenth
                 Amendments to the United States Constitution and Section 1


1 Crim.R. 33(B) requires, with certain exceptions for being unavoidably prevented from filing and for newly
discovered evidence, that a motion for new trial be filed within 14 days after the verdict was rendered. Here,
the verdict was rendered on February 7, 2019. Fourteen days after the verdict was rendered was February 21,
2019. Appellant filed his motion well after this deadline. Appellant also filed his motion after the trial court
had sentenced appellant and rendered its final judgment. Appellant alleged four claims in his motion for new
trial: (1) trial counsel's lack of attentiveness, (2) the state's use of 9-1-1 call and trial court not permitting
recross-examination, (3) prosecutorial misconduct, and (4) being shackled during trial. In support of his first
claim, appellant asserted new trial was warranted on grounds of an irregularity in the proceeding; however,
appellant did not assert any specific grounds for new trial in support of his remaining claims. He did not allege
unavoidable prevention or newly discovered evidence. The record does not reflect that the trial court ruled on
the motion. Nevertheless, as the motion was untimely filed and filed after the trial court rendered final
judgment, we proceed with this appeal.
No. 19AP-261                                                                               6


               & 16, Article I of the Ohio Constitution, and his right to a fair
               trial, as guaranteed by the Sixth Amendment to the United
               States Constitution and Section 16, Article I of the Ohio
               Constitution.

               [V.] The trial court erred by not permitting Spirnak the right
               of recross examination, in violation of Spirnak's Sixth
               Amendments rights.

               [VI.] The trial court erred by instructing the jury that it could
               consider flight as evidence of a consciousness of guilt.

               [VII.] The trial court erred by not instructing the jury on the
               lesser included offenses of involuntary manslaughter and
               reckless homicide.

III. Analysis
       {¶ 15} For ease of discussion, we will address appellant's first and second
assignments of error last. Thus, we begin our discussion with the third assignment of error.
       A. Third Assignment of Error – Evidence of prior bad acts
       {¶ 16} In his third assignment of error, appellant contends the trial court erred by
admitting into evidence his prior bad acts, in violation of his due process rights under the
Fifth and Fourteenth Amendments to the United States Constitution and Article I, Section
16, of the Ohio Constitution. " 'The admission of evidence is generally within the sound
discretion of the trial court, and a reviewing court may reverse only upon the showing of an
abuse of that discretion.' " State v. Hurse, 10th Dist. No. 14AP-687, 2015-Ohio-2656, ¶ 8,
quoting Peters v. Ohio State Lottery Comm., 63 Ohio St.3d 296, 299 (1992). "Although an
abuse of discretion is typically defined as an unreasonable, arbitrary, or unconscionable
decision, State v. Beavers, 10th Dist. No. 11AP-1064, 2012-Ohio-3654, ¶ 8, we note that no
court has the authority, within its discretion, to commit an error of law. State v. Beechler,
2d Dist. No. 09-CA-54, 2010-Ohio-1900, ¶ 70." State v. Chandler, 10th Dist. No. 13AP-
452, 2013-Ohio-4671, ¶ 8.
       {¶ 17} Evid.R. 404(B) provides that "[e]vidence of other crimes, wrongs, or acts is
not admissible to prove the character of a person in order to show action in conformity
therewith. It may, however, be admissible for other purposes, such as proof of motive,
opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or
accident."
No. 19AP-261                                                                                             7


          {¶ 18} In State v. Tench, 156 Ohio St.3d 85, 2018-Ohio-5205, and State v. Williams,
134 Ohio St.3d 521, 2012-Ohio-5695, the Supreme Court of Ohio set forth a three-step
analysis for a trial court to conduct in determining the admissibility of other-acts evidence:
                   The court must consider (1) whether the other-acts evidence
                   is relevant under Evid.R. 401, i.e., whether it tends to make
                   the existence of any fact of consequence to the determination
                   of the action more or less probable than it would be without
                   the evidence, (2) whether the evidence is presented to prove a
                   person's character to show conduct in conformity therewith,
                   or whether it is presented for a legitimate other purpose, and
                   (3) whether the probative value of the evidence is
                   substantially outweighed by the danger of unfair prejudice,
                   Evid.R. 403. However, "the rule affords broad discretion to
                   the trial judge regarding the admission of other acts
                   evidence." [Williams] at ¶ 17.

Tench at ¶ 139, citing Williams at ¶ 20.
          {¶ 19} The Supreme Court also stated in Tench: " '[e]rror in the admission of other
act testimony is harmless when there is no reasonable possibility that the testimony
contributed to the accused's conviction.' " Id. at ¶ 177, quoting State v. Lytle, 48 Ohio St.2d
391 (1976), paragraph three of the syllabus, vacated in part on other grounds, 438 U.S. 910
(1978). " '[A]n improper evidentiary admission under Evid.R. 404(B) may be deemed
harmless error on review when, after the tainted evidence is removed, the remaining
evidence is overwhelming.' " Id. at ¶ 177, quoting State v. Morris, 141 Ohio St.3d 399, 2014-
Ohio-5052, ¶ 32. Furthermore, the Supreme Court and this court have stated that limiting
instructions, which the jury is presumed to follow, reduce the chance that a defendant was
materially prejudiced by the admission of testimony, even if improper. State v. Peterson,
10th Dist. No. 12AP-646, 2013-Ohio-1807, ¶ 23, citing Williams at ¶ 24 (a limiting
instruction lessens prejudicial effect of other-acts evidence); State v. Bey, 85 Ohio St.3d
487, 491 (1999).
          {¶ 20} Appellant contends that evidence regarding his other acts of aggression was
improperly admitted into evidence. While appellant did not specify which instances that
he believes were improperly admitted within this argument, his statement of the case and
facts discusses three instances.2 The first instance is, as follows:
                   Q. He was mad at you for going to Michigan?

2   App.R. 16 and 12 require appellant to make separate arguments and include citations to the record.
No. 19AP-261                                                                           8


               A. Yeah. Um-hmm.

               ***

               THE COURT: Well, okay. She -- it was her observation that he
               was mad?

               THE WITNESS: No, because later on in the hotel room, he hit
               me in the face because of that reason in the same night that
               [Nicholson] had that altercation and he said that -- when he
               did it, he said that he -- he needed to get that over with, and
               once he did it then --

               [DEFENSE COUNSEL]: Objection. That has nothing to do
               with this murder case.

               THE COURT: Okay. Ladies and gentlemen, I'm going to
               permit the testimony. You're only to consider about -- what
               the transaction was between them, it has nothing to do with
               what happened out at the scene. You're not to say -- to take it
               as an incident of guilt, but strictly for the state of mind.

(Tr. Vol. II at 332-33.)
       {¶ 21} After a lengthy sidebar discussion, the trial court instructed the jury, as
follows:
               Thank you. Thank you, ladies and gentlemen. You're to
               disregard anything about the strike on her. You're not to take
               it for any purpose. Okay? You may proceed.

(Tr. Vol. II at 343.)
       {¶ 22} The trial court directed the jury to disregard the testimony regarding the
strike to Logan's face. An appellate court presumes the jury follows the trial court's
instructions. State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, ¶ 190. Therefore, we
do not find any reversible error.
       {¶ 23} The second instance appellant raises in his statement of the case and facts
involves Logan's testimony regarding appellant staying in her hotel room:
               A. So I let him come and stay anyway. And Thomas -- I didn't
               even -- I didn't even want anybody else at my place because I
               have a daughter, so it's like I don't even want any other guys
               there besides Rich because she knows Rich and when I told
               him I didn't want Thomas there, he's like, chill, he's my friend,
               he's not what you think and he kept telling me all these
No. 19AP-261                                                                                            9


                explanations of why Thomas should stay and then -- so I
                couldn't really tell him to leave because it would have just been
                an altercation or an argument or something. I don't know
                what he would have did. I mean, usually if I would have locked
                him out, he would have got angry because I'd locked him out
                a couple days prior -- I mean, after the altercation, he messed
                my door up and we had got locked in the door for three or four
                hours and they had to come cut our door down.

                THE COURT: Okay.

                [DEFENSE COUNSEL]: Objection; relevance.

                THE COURT: I agree. Sustained. Ladies and gentlemen, let's
                get it back to where we were. You can consider not the acts
                that she described for your purposes, but what her viewpoint
                was.

(Tr. Vol. II at 346-47.)
        {¶ 24} Again, the trial court provided a limiting instruction to the jury.3 We do not
find any reversible error.
        {¶ 25} The final instance appellant references in his statement of the case and facts
is again during Logan's testimony:
                Q. You go to the Family Center.

                A. Yeah, so, well --

                Q. After you left the Groves Road --

                A. When we were at the hotel on Groves Road, Rich got kicked
                out from over there as well --

                Q. Okay.

                A. --because he got in an altercation with somebody across
                the street.

                Q. Okay. And then what happened?

                [DEFENSE COUNSEL]: Objection; relevance.



3We note the objection was not based on improper other acts testimony, but the trial court sustained it on
other grounds and provided a limiting instruction.
No. 19AP-261                                                                                 10


                THE COURT: Ladies and gentlemen, disregard the other
                altercation. It's really not relevant to this.

                [PROSECUTOR]: Well, Your Honor, there is a question of
                what's going on with her and Rich during this time and why
                she does what she does and that's why -- that's why we're
                going through that.

                THE COURT: Okay. They may only consider it for that direct
                purpose.

(Tr. Vol. II at 354-55.)
       {¶ 26} The trial court provided a limiting instruction and directed the jury to
disregard the other altercation. Again, the jury is presumed to follow the trial court's
instructions.    McKelton at ¶ 190. We find no reversible error and appellant's third
assignment of error is overruled.
       B. Fourth Assignment of Error – Exclusion of evidence
       {¶ 27} In his fourth assignment of error, appellant contends the trial court erred by
barring him from introducing evidence material to his defense in violation of his
Constitutional right to due process, and his right to a fair trial. Appellant contends the trial
court improperly excluded evidence that Green told police that Nicholson instigated the
fight with appellant. Appellant argues that evidence was material to his defense because
such evidence rebutted claims that Nicholson had a reputation for peacefulness. Thus,
appellant contends that under Chambers v. Mississippi, 410 U.S. 284, 294 (1973), a
defendant has a constitutional right to defend against the prosecution's accusations and,
thus, the trial court erred in excluding the evidence.        Further, appellant argues the
testimony was admissible under State v. Blevins, 36 Ohio App.3d 147, 148 (10th Dist.1987),
as a statement made to police in the course of a police investigation.
       {¶ 28} During cross-examination of Columbus Police Officer Deryl Kowalski,
defense counsel asked Detective Kowalski if he had interviewed an African-American man
named Green. Detective Kowalski believed Green was a witness to the altercation. During
a sidebar conversation, defense counsel indicated that he wanted to ask Detective Kowalski
about the progression of the fight and the fact that Green told the detective that Nicholson
started the fight. Green was unavailable because no one could find him. The trial court
excluded any testimony regarding what Green said based on hearsay.
No. 19AP-261                                                                               11


       {¶ 29} As stated, the trial court has broad discretion in the admission or exclusion
of evidence. Evid.R. 801(C) defines "[h]earsay" as "a statement, other than one made by
the declarant while testifying at the trial or hearing, offered in evidence to prove the truth
of the matter asserted." Evid.R. 802 provides that hearsay is inadmissible unless it falls
within an exception. This testimony did not fit within an exception. Defense counsel
attempted to argue the statement was not offered for the truth of the matter but to indicate
what police did as a result. However, the detective had already testified he interviewed
Green, wrote a summary and did nothing further because he was not the detective in charge
of the investigation.
       {¶ 30} In Blevins, this court recognized that not all out-of-court statements are
hearsay. This court stated: "Some statements are merely verbal parts of acts and are, as the
acts are themselves, admissible. * * * For example, where statements are offered to explain
an officer's conduct while investigating a crime, such statements are not hearsay." Id. at
149. Further, to prevent abuse, this court stated that certain conditions should be met
before the court admits statements which explain an officer's conduct during the course of
a criminal investigation, such conditions are that the "conduct to be explained should be
relevant, equivocal and contemporaneous with the statements" and the statements "must
meet the standard of Evid.R. 403(A)." Id. However, since Detective Kowalski did nothing
further after taking pictures and conducting the interview, any statements Green made to
Detective Kowalski do not meet the Blevins standards. The trial court did not abuse its
discretion in excluding any statements Green made to Detective Kowalski as hearsay.
Appellant's fourth assignment of error is overruled.
       C. Fifth Assignment of Error – Recross-examination
       {¶ 31} In his fifth assignment of error, appellant contends the trial court erred by
not permitting him the right of recross-examination in violation of his Sixth Amendment
rights. This trial court informed counsel it has a general rule prohibiting recross-
examination in his courtroom. Appellant argues that the trial court's general policy against
recross-examination foreclosed appellant from seeking to recross-examine witnesses when
necessary and infringed on his Sixth Amendment rights.
       {¶ 32} During a sidebar conversation, the trial court informed defense counsel of the
rule. The parties agreed that the only new information on redirect was information
No. 19AP-261                                                                               12


regarding appellant throwing the beer can. Defense counsel admitted he was not going to
mention the beer can incident and stated:
               [DEFENSE COUSNEL]: I'm not -- I'm not going to talk about
               the beer can.

               THE COURT: Okay.

               [DEFENSE COUNSEL]: So…

               THE COURT: And I haven't heard anything else that hasn't
               been inside your cross."

               ***

               THE COURT: And sometimes people get -- say, well, you --
               I'm -- I have a constitutional right to recross * * *. Okay?

               [DEFENSE COUNSEL]: I'm --

               THE COURT: That's just one of my pet peeves. Recross ends
               up being the same cross again just at a different time.

               [DEFENSE COUNSEL]: I noticed that earlier. I'm not -- not
               going to make an issue out of it.

(Tr. Vol. II at 434-35.)
       {¶ 33} In State v. Faulkner, 56 Ohio St.2d 42, 46 (1978), the Supreme Court stated
"[a]lthough a defendant must have the opportunity to cross-examine all witnesses against
him as a matter of right, * * * the opportunity to recross-examine a witness is within the
discretion of the trial court. * * * Only where the prosecution inquires into new areas during
redirect examination must the trial court allow defense the opportunity to recross-
examine." An alleged violation of confrontation rights is subject to harmless-error analysis.
State v. Smith, 10th Dist. No. 06AP-1165, 2007-Ohio-6772, ¶ 23, citing State v. Noling, 98
Ohio St.3d 44, 2002-Ohio-7044, ¶ 31, citing Delaware v. Van Arsdall, 475 U.S. 673, 682
(1986).
       {¶ 34} In this case, appellant fails to argue any other instances of an attempt to
conduct recross-examination. The only discussion during the trial was quoted above.
Defense counsel did not object or provide any indication of any questions or topics where
recross-examination was necessary. Even assuming that some of the questions during the
No. 19AP-261                                                                                 13


state's redirect examination elicited a new matter, we believe appellant's counsel waived
the issue and we are not convinced that appellant was prejudiced from any such questions,
or that the outcome of the trial would have been different had the court allowed recross-
examination on these matters. On appeal, appellant fails to argue any specific instances of
prejudice resulting from the trial court's policy. Thus, appellant's fifth assignment of error
is overruled.
       D. Sixth Assignment of Error – Jury instructions
       {¶ 35} In his sixth assignment of error, appellant contends the trial court erred by
instructing the jury that it could consider flight as evidence of a consciousness of guilt. The
state argues appellant did not preserve this issue for review because he did not object to the
instructions after the instruction was given but before the jury retired, and that appellant's
objection before the instructions were given to the jury is insufficient to preserve the issue
for review. The state cites State v. Phillips, 10th Dist. No. 14AP-79, 2014-Ohio-5162, ¶ 164
for this proposition. In Phillips, this court stated: "Pursuant to Crim.R. 30(A), an objection
to a jury instruction should be made after the instruction is given but before the jury
retires."
       {¶ 36} However, Crim.R. 30(A) provides, in part, that "[o]n appeal, a party may not
assign as error the giving or the failure to give any instructions unless the party objects
before the jury retires to consider its verdict, stating specifically the matter objected to and
the grounds of the objection." Accordingly, where no objection to jury instructions has been
lodged, an appellate court undertakes a plain error analysis of the instructions because the
defendant waives all but plain error. State v. Graggs, 10th Dist. No. 09AP-339, 2009-Ohio-
5975, ¶ 30, citing State v. Long, 53 Ohio St.2d 91 (1978). However, the Supreme Court has
determined that "a party does not waive objections to the trial court's charge by failing to
formally object where: (1) the record affirmatively shows the trial court has been fully
apprised of the correct law governing a material issue in dispute; and (2) the requesting
party has been unsuccessful in obtaining the inclusion of that law in the charge to the jury."
State v. Butler, 10th Dist. No. 98AP-55 (Oct. 22, 1998), citing State v. Wolons, 44 Ohio
St.3d 64 (1989), paragraph one of the syllabus.
       {¶ 37} In Wolons, the defendant's counsel and the trial court had an extensive
discussion of the cases relevant to the issue of whether the trial court should give the
No. 19AP-261                                                                                                  14


requested jury instruction. The defendant attempted to persuade the court that the
evidence and cases supported his position, and it is clear the trial court understood his
objection to the court's refusal to so instruct. The Supreme Court held that the defendant
did not waive his objection by failing to object, on the record, at the end of his discussion
with the trial court.
        {¶ 38} In this case, the parties and the trial judge spent a significant amount of time
discussing the jury instructions. Appellant's counsel objected to the flight instruction and
the applicable law was discussed. At the end of the discussion, the trial court overruled
appellant's objection and determined that the instruction as to flight would remain in the
instructions. Thus, a discussion of the applicable law occurred, appellant's counsel did
object and the trial court overruled the objection. We find appellant preserved his objection
despite not objecting again after the jury was instructed but before it retired.
        {¶ 39} In reviewing a trial court's jury instructions, ordinarily, " 'the proper standard
of review for an appellate court is whether the trial court's refusal to give a requested
instruction or giving an instruction constituted an abuse of discretion under the facts and
circumstances of the case.' " State v. A.W.M., 10th Dist. No. 18AP-523, 2020-Ohio-4707,
¶ 49, quoting State v. Williams, 8th Dist. No. 90845, 2009-Ohio-2026, ¶ 50, citing Wolons
at 68. We are mindful that " '[i]n examining errors in a jury instruction, a reviewing court
must consider the jury charge as a whole.' " State v. Rutledge, 10th Dist. No. 17AP-590,
2019-Ohio-3460, ¶ 31, quoting Kokitka v. Ford Motor Co., 73 Ohio St.3d 89, 93 (1995).
        {¶ 40} The Supreme Court has upheld the use of an instruction on consciousness of
guilt. State v. Taylor, 78 Ohio St.3d 15, 27 (1997). Further, the instruction in this case was
taken from a template using Ohio Jury Instructions.4 In State v. Ellis, 10th Dist. No. 11AP-
939, 2012-Ohio-3586, ¶ 12, this court stated it is significant when the jury instructions are


4 Ohio Jury Instructions, 409.13 provides: "1. CONSCIOUSNESS OF GUILT. Testimony has been admitted
indicating that the defendant (fled the [scene] [describe jurisdiction]) (escaped from custody) (resisted arrest)
(falsified his/her identity) (changed appearance) (intimidated a witness) (attempted to conceal a crime)
(describe other conduct). You are instructed that (describe defendant's conduct) alone does not raise a
presumption of guilt, but it may tend to indicate the defendant's (consciousness) (awareness) of guilt. If you
find that the facts do not support that the defendant (describe defendant's conduct), or if you find that some
other motive prompted the defendant's conduct, or if you are unable to decide what the defendant's motivation
was, then you should not consider this evidence for any purpose. However, if you find that the facts support
that the defendant engaged in such conduct and if you decide that the defendant was motivated by (a
consciousness) (an awareness) of guilt, you may, but are not required to, consider that evidence in deciding
whether the defendant is guilty of the crime(s) charged. You alone will determine what weight, if any, to give
to this evidence." (Emphasis sic.)
No. 19AP-261                                                                                  15


consistent with the language from the Ohio Jury Instructions ("Although we are cognizant
that the Ohio Jury Instructions are not binding legal authority, it is significant that the trial
court's instructions here are also consistent with the language from the Ohio Jury
Instructions."). See also State v. Gardner, 118 Ohio St.3d 420, 2008-Ohio-2787, ¶ 97
(Lanzinger, J., dissenting) (although the Ohio Jury Instructions are not binding legal
authority, they are, nonetheless, helpful as an example of the generally accepted
interpretation of Ohio statutes).
       {¶ 41} In this case, the trial court instructed the jury, in pertinent part, as follows:
               Testimony has been admitted indicating that the defendant
               left the scene of the homicide. You are instructed that
               defendant leaving the scene alone does not raise a
               presumption of guilt, but it may tend to indicate the
               defendant's consciousness of guilt. If you find that the facts do
               not support that the defendant left the scene of the homicide,
               or if you find that some other motive prompted the
               defendant's conduct, or if you are unable to decide what the
               defendant's motivation was, then you should not consider this
               evidence for any purpose. However, if you find that the facts
               support that the defendant engaged in such conduct and if you
               decide that the defendant was motivated by a consciousness
               of guilt, you may, but are not required to, consider the
               evidence in deciding whether the defendant is guilty of the
               crimes. You alone will determine what weight, if any, to give
               to this evidence.

(Jury Instructions at 4-5.)
       {¶ 42} In this case, the evidence demonstrated appellant left the scene and returned
to Logan's hotel room. He did not call for an ambulance and discouraged Logan from doing
so. Thus, the jury instruction was a correct statement of law as applied to the facts of this
case. Moreover, the instructions directed the jury that it could not infer appellant's guilt
from the fact that he left the scene. The trial court did not abuse its discretion in providing
the instruction and appellant's sixth assignment of error is overruled.
No. 19AP-261                                                                                                 16


E. Seventh Assignment of Error – Lesser included offenses
         {¶ 43} In his seventh assignment of error, appellant contends the trial court erred
by not instructing the jury on the lesser included offenses of involuntary manslaughter and
reckless homicide.5
         {¶ 44} The state again argues this issue was not preserved for review because
appellant did not object after the jury was given the instructions but before it retired for
deliberations. However, during the lengthy discussion regarding jury instructions,
appellant's counsel specifically objected and the trial judge noted the objection. As we
discussed in appellant's sixth assignment of error, where (1) the record affirmatively shows
the trial court has been fully apprised of the correct law governing a material issue in
dispute, and (2) the requesting party has been unsuccessful in obtaining the inclusion of
that law in the charge to the jury, a failure to object again after the jury was instructed but
before deliberations, preserves the objection for review. Wolons at paragraph one of the
syllabus.
         {¶ 45} In State v. Owens, __ Ohio St.3d __, 2020-Ohio-4616, ¶ 8, the Supreme
Court stated that "[a] criminal defendant is sometimes entitled to a jury instruction that
allows the jury to consider convicting the defendant of a lesser included offense as an
alternative to convicting for the offense for which the defendant was charged." Id., citing
State v. Thomas, 40 Ohio St.3d 213, 216-18 (1988). A defendant in a criminal case is
entitled to have the law stated correctly by the trial court, but not to have his proposed jury
instructions given to the jury. State v. Boyde, 10th Dist. No. 12AP-981, 2013-Ohio-3795,
¶ 12, citing Columbus v. Harbuck, 10th Dist. No. 99AP-1420 (Nov. 30, 2000), citing State


5 The transcript reveals appellant's trial counsel addressing the court on the issue of lesser included offenses

as follows:
                 [DEFENSE COUNSEL]: * * * [I]n the alternative I've argued for a lesser-
                 included offense of involuntary manslaughter based upon the misdemeanor
                 reckless assault. I've argued for a lesser-included--and I think that applies
                 as to Count Two. All right?

                  And I've argued for a lesser-included offense of reckless homicide which I
                  think would be a lesser-included offense as to Count One. Right?

                  And then I've argued here as well, in the alternative, that an involuntary
                  manslaughter based upon felonious assault would even be appropriate I
                  think legally as a lesser-included offense as to Count Two.

(Tr. Vol. III at 668.)
No. 19AP-261                                                                                17


v. Snowden, 7 Ohio App.3d 358, 363 (10th Dist.1982). Where requested jury instructions
are correct statements of the law as applied to the facts of the case, they should generally be
given. Snowden at 363.
       {¶ 46} An offense is a lesser included offense when "the greater offense as statutorily
defined cannot be committed without the lesser offense as statutorily defined also being
committed." State v. Evans, 122 Ohio St.3d 381, 2009-Ohio-2974, ¶ 26. In order to make
this assessment, a court compares the elements of each crime. Id. at ¶ 14. A charge on a
lesser included offense is required " 'only where the evidence presented at trial would
reasonably support both an acquittal of the crime charged and a conviction upon the lesser
included offense.' " State v. Trimble, 122 Ohio St.3d 297, 2009-Ohio-2961, ¶ 192, quoting
Thomas at paragraph two of the syllabus.
       {¶ 47} In State v. Deanda, 136 Ohio St.3d 18, 2013-Ohio-1722, ¶ 6, the Supreme
Court stated:
                The question of whether a particular offense should be
                submitted to the finder of fact as a lesser included offense
                involves a two-tiered analysis. State v. Evans, 122 Ohio St.3d
                381, 2009-Ohio-2974, 911 N.E.2d 889, ¶ 13. The first tier, also
                called the "statutory-elements step," is a purely legal question,
                wherein we determine whether one offense is generally a lesser
                included offense of the charged offense. State v. Kidder, 32
                Ohio St.3d 279, 281, 513 N.E.2d 311 (1987). The second tier
                looks to the evidence in a particular case and determines
                whether " 'a jury could reasonably find the defendant not guilty
                of the charged offense, but could convict the defendant of the
                lesser included offense.' " Evans at ¶ 13, quoting Shaker Hts. v.
                Mosely, 113 Ohio St.3d 329, 2007-Ohio-2072, 865 N.E.2d 859,
                ¶ 11.

       {¶ 48} During the second tier of the analysis, the facts of a particular case become
relevant. Id. However, an instruction is not warranted simply because the defendant offers
some evidence going to the lesser included offense. State v. Shane, 63 Ohio St.3d 630, 632-
33 (1992). Instead, there must be sufficient evidence to allow a jury to reasonably reject the
greater offense and find the defendant guilty on a lesser included offense. Id.
       1. Lesser included offense analysis as to Count 1
       {¶ 49} The indictment charged appellant with murder in Count 1. With regard to
Count 1, appellant requested the jury be instructed with the lesser included offense of
No. 19AP-261                                                                                  18


reckless homicide. Appellant argued the instruction was appropriate on grounds that the
evidence fails to show that he murdered Nicholson by purposely killing him.
        {¶ 50} A person commits murder when he purposefully causes the death of another.
R.C. 2903.02(A). "A person acts purposely when it is the person's specific intention to
cause a certain result, or, when the gist of the offense is a prohibition against conduct of a
certain nature, regardless of what the offender intends to accomplish thereby, it is the
offender's specific intention to engage in conduct of that nature." R.C. 2901.22(A). The
offense of reckless homicide provides that "[n]o person shall recklessly cause the death of
another." R.C. 2903.041(A). "A person acts recklessly 'when, with heedless indifference to
the consequences, he perversely disregards a known risk that his conduct is likely to cause
a certain result' " or is likely to be of a certain nature. State v. Peck, 10th Dist. No. 06AP-
500, 2007-Ohio-2730, ¶ 10, quoting R.C. 2901.22(C).
        {¶ 51} With regard to the first tier of the lesser included offense analysis, as to Count
1, this court has stated that reckless homicide is a lesser included offense of murder under
Ohio law. State v. Freeman, 10th Dist. No. 07AP-337, 2007-Ohio-6859, ¶ 14.
        {¶ 52} With regard to the second tier of the lesser included offense analysis as to
Count 1, the evidence is such that the jury could not reasonably find against the state
regarding the mens rea of purposely—the intent element of murder. Therefore, the jury
could not reasonably find appellant not guilty of murder.
        {¶ 53} Logan testified she believed Nicholson needed help, but appellant and Green
kept telling her not to call for help because Nicholson was fine. Logan had her phone in her
hand, but appellant grabbed her wrist and told her not to call for help because it was not
"that big of a deal," they had "just got into it" and Nicholson was fine. (Tr. Vol. II at 369-
70.) Appellant told Logan that he had "knocked [Nicholson] out four times." (Tr. Vol. II at
321.)   When Logan asked appellant why, he stated because Nicholson "kept getting up."
(Tr. Vol. II at 358.) Appellant told Logan that Nicholson was a "piece of shit [and
Nicholson] shouldn't have put his hands on him." (Tr. Vol. II at 364-65.) Appellant told
Logan that Nicholson was a bully, he would "mess with people" and he "deserved what he
got." (Tr. Vol. II at 365.)
        {¶ 54} Appellant was not injured during the fight. Appellant also demonstrated to
Logan that before she arrived, he had put Nicholson's head in a puddle behind the bus stop
No. 19AP-261                                                                              19


shelter. Later, Logan testified appellant stated he put Nicholson's face in the puddle and
tried to "drown the MF'er." (Tr. Vol. II at 427.) At one point, appellant put his knee on
Nicholson and Logan heard Nicholson's head hit the glass enclosure. She testified she did
not think it was a good gesture. Appellant and Thomas spent the night drinking and joking
about the incident and appellant expressed no remorse that night.
       {¶ 55} Logan testified she followed Nicholson's status while he was in the hospital.
When asked if appellant expressed remorse, Logan stated "[y]es, sir, if you want to call it
that, yes." (Tr. Vol. II at 420.) Logan explained she told appellant his idea of going to the
hospital was "stupid" because "the extent of [Nicholson's] injuries and the way he laughed
around with his friends, you can't go from one emotion to another." (Tr. Vol. II at 422.)
Logan continued, "[b]ecause he was joking about it and then all [of] a sudden [he] was all
sympathetic, which that's not normal." (Tr. Vol. II at 422-23.) When asked if appellant was
allowed to have different feelings at different times, Logan explained, "I'm just saying he
was laughing -- they were laughing about the situation when he was laying there helpless
and then all of a sudden when he knew that the problem had escalated and he could possibly
get in trouble, that's when he felt --." (Tr. Vol. II at 423.)
       {¶ 56} The coroner testified that Nicholson was in a deep coma and had a severe
traumatic brain injury. He testified that if blood is swallowed and then a person vomits,
the vomit could look to be dark red to black in color. Nicholson's cause of death was
multiple blunt force injuries to the head.
       {¶ 57} Given this evidence, in particular based on appellant's conduct and the
severity of Nicholson's injuries, the jury could not reasonably find against the state
regarding the mens rea of purposely—that it was appellant's specific intention to cause a
certain result, or, regardless of what appellant intended to accomplish thereby, it was his
specific intention to engage in conduct of that nature. Therefore, the jury could not
reasonably find appellant not guilty of murder.
       2. Lesser included offense analysis of Count 2
       {¶ 58} The indictment charged appellant with felony murder, with the predicate
offense of felonious assault, in Count 2. With regard to Count 2, appellant requested the
jury be instructed with the lesser included offense of involuntary manslaughter with the
predicate offense being misdemeanor assault, or, in the alternative, felonious assault.
No. 19AP-261                                                                              20


Appellant argued the instruction was appropriate on grounds that he caused Nicholson's
death as a proximate result of him committing misdemeanor assault. He further argues he
did not knowingly cause serious, or even fatal, injuries to Nicholson. R.C. 2903.02(B)
defines felony murder, as follows:
               No person shall cause the death of another as a proximate
               result of the offender's committing or attempting to commit an
               offense of violence that is a felony of the first or second degree
               and that is not a violation of section 2903.03 or 2903.04 of the
               Revised Code.

As noted previously, the predicate offense charged in the indictment was felonious assault.
A person commits felonious assault when one "knowingly" causes "serious physical harm
to another." R.C. 2903.11(A)(1). Therefore, a person commits felony murder with a
felonious assault predicate when he knowingly causes serious physical harm to another and
that conduct is the proximate cause of another's death. Owens at ¶ 9. Under the felony
murder provision, the mens rea for felony murder is the intent that is required to commit
the underlying predicate offense, in this case, felonious assault—therefore, knowingly.
       {¶ 59} Involuntary manslaughter is defined in division (A) of R.C. 2903.04 as
relevant here as: "No person shall cause the death of another * * * as a proximate result of
the offender's committing or attempting to commit a felony." Involuntary manslaughter is
defined in division (B) of R.C. 2903.04 as relevant here as: "No person shall cause the death
of another * * * as a proximate result of the offender's committing or attempting to commit
a misdemeanor of any degree." The intent required to commit involuntary manslaughter
is the intent assigned to the underlying offense. State v. Losey, 23 Ohio App.3d 93, 97 (10th
Dist.1985).
       {¶ 60} This court recognized that felony murder requires an additional element that
involuntary manslaughter does not:
               Causing another's death as a proximate result of committing
               any felony, which is sufficient to prove involuntary
               manslaughter, is not always or necessarily sufficient to prove
               felony murder. In order to prove felony murder the State is
               required to prove more: that the underlying felony is an
               offense of violence, defined in R.C. 2901.01(A)(9), that is a
               felony of the first or second degree, and not a violation of R.C.
               2903.03 or 2903.04.
No. 19AP-261                                                                               21


               Proof of involuntary manslaughter is not sufficient to prove
               felony murder except in those particular cases where an
               additional requirement is met: the underlying felony is an
               offense of violence that is a felony of the first or second degree.

(Emphasis sic.) State v. Ford, 10th Dist. No. 07AP-803, 2008-Ohio-4373, ¶ 29, quoting
State v. Dixon, 2d Dist. No. 18582 (Feb. 8, 2002), abrogated on other grounds.
       {¶ 61} R.C. 2903.11(A) defines felonious assault as: "No person shall knowingly * * *
(1) Cause serious physical harm to another." R.C. 2901.22(B) defines "knowingly" as: "A
person acts knowingly, regardless of purpose, when the person is aware that the person's
conduct will probably cause a certain result or will probably be of a certain nature. A person
has knowledge of circumstances when the person is aware that such circumstances
probably exist." R.C. 2903.13(A) and (B) defines misdemeanor assault as: "No person shall
knowingly cause or attempt to cause physical harm to another [and] [n]o person shall
recklessly cause serious physical harm to another." R.C. 2901.22(C) defines "recklessly" as:
"A person acts recklessly when, with heedless indifference to the consequences, the person
disregards a substantial and unjustifiable risk that the person's conduct is likely to cause a
certain result or is likely to be of a certain nature. A person is reckless with respect to
circumstances when, with heedless indifference to the consequences, the person disregards
a substantial and unjustifiable risk that such circumstances are likely to exist."
       {¶ 62} "Serious physical harm" is defined as:
               [A]ny of the following:

               (a) Any mental illness or condition of such gravity as would
               normally require hospitalization or prolonged psychiatric
               treatment;

               (b) Any physical harm that carries a substantial risk of death;

               (c) Any physical harm that involves some permanent
               incapacity, whether partial or total, or that involves some
               temporary, substantial incapacity;

               (d) Any physical harm that involves some permanent
               disfigurement or that involves some temporary, serious
               disfigurement;
No. 19AP-261                                                                                 22


               (e) Any physical harm that involves acute pain of such duration
               as to result in substantial suffering or that involves any degree
               of prolonged or intractable pain.

R.C. 2901.01(A)(5).
       {¶ 63} With regard to the first tier of the lesser included offense analysis, the
Supreme Court has stated that involuntary manslaughter is a lesser included offense of
felony murder. State v. Lynch, 98 Ohio St.3d 514, 2003-Ohio-2284, ¶ 79.
       {¶ 64} With regard to the second tier of the lesser included offense analysis, the
evidence outlined above in our analysis of Count 1, murder, likewise reveals the jury could
not reasonably find against the state regarding the mens rea of knowingly, the intent of
felonious assault, which thus is the intent element of the felony murder charge. Further,
the evidence reveals the jury could not reasonably find against the state regarding serious
physical harm, the severity of harm required for felonious, rather than misdemeanor,
assault. Therefore, the jury could not reasonably find appellant not guilty of felony murder.
       {¶ 65} Thus, since the evidence does not support not guilty verdicts of the crimes
charged, instructions on any lesser included offenses were not appropriate. The trial court
did not err in failing to instruct the jury on the lesser included offenses of reckless homicide
and involuntary manslaughter. Appellant's seventh assignment of error is overruled.
       F. First and Second Assignments of Error – Sufficiency and manifest
          weight of the evidence

       {¶ 66} Last, we address appellant's first and second assignments of error. In his first
and second assignments of error, appellant contends there is insufficient evidence
supporting his guilty findings for murder and felony murder and that the findings are
against the manifest weight of the evidence.
       {¶ 67} Sufficiency of the evidence is a legal standard that tests whether the evidence
is adequate to sustain a verdict as a matter of law. Eastley v. Volkman, 132 Ohio St.3d 328,
2012-Ohio-2179, ¶ 11; State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). The standard of
review for sufficiency of the evidence is if, while viewing the evidence in a light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259
(1991), paragraph two of the syllabus. "In essence, sufficiency is a test of adequacy.
Whether the evidence is legally sufficient to sustain a verdict is a question of law."
No. 19AP-261                                                                                   23


Thompkins at 386. Where the evidence, "if believed, would convince the average mind of
the defendant's guilt beyond a reasonable doubt," it is sufficient to sustain a conviction.
Jenks at 260. "The testimony of a single witness, if believed by the finder of fact, is sufficient
to support a criminal conviction." State v. Booker, 10th Dist. No. 15AP-42, 2015-Ohio-5118,
¶ 18, citing State v. Elqatto, 10th Dist. No. 11AP-914, 2012-Ohio-4303, ¶ 20; State v. Strong,
10th Dist. No. 09AP-874, 2011-Ohio-1024, ¶ 42.
       {¶ 68} A challenge to the sufficiency of the evidence tests whether the evidence is
adequate to sustain a verdict as a matter of law, and a challenge to the manifest weight of
the evidence relates to persuasion and tests whether the greater amount of credible
evidence supports the verdict. Eastley at ¶ 11-13; Thompkins at 387. The Supreme Court
has stated:
               Weight of the evidence concerns "the inclination of the greater
               amount of credible evidence, offered in a trial, to support one
               side of the issue rather than the other. It indicates clearly to the
               jury that the party having the burden of proof will be entitled to
               their verdict, if, on weighing the evidence in their minds, they
               shall find the greater amount of credible evidence sustains the
               issue which is to be established before them. Weight is not a
               question of mathematics, but depends on its effect in inducing
               belief."

(Emphasis sic.) Eastley at ¶ 12, quoting Thompkins at 387, quoting Black's Law Dictionary
1594 (6th Ed.1990).
       {¶ 69} When presented with a challenge to the manifest weight of the evidence, an
appellate court cannot simply substitute its view for that of the trier of fact, but, instead,
must " 'review the entire record, weigh the evidence and all reasonable inferences, consider
the credibility of witnesses and determine whether in resolving conflicts in the evidence,
the trier of fact clearly lost its way and created such a manifest miscarriage of justice that
the conviction must be reversed and a new trial ordered.' " State v. Williams, 10th Dist. No.
16AP-540, 2017-Ohio-5598, ¶ 24, quoting State v. McCrary, 10th Dist. No. 10AP-881, 2011-
Ohio-3161, ¶ 12, citing Thompkins at 387. This authority " ' "should be exercised only in the
exceptional case in which the evidence weighs heavily against the conviction." ' " Id.,
quoting Thompkins at 387, quoting State v. Martin, 20 Ohio App.3d 172, 175 (1st
Dist.1983). In reviewing the evidence, "we are guided by the presumption that the jury, or
the trial court in a bench trial, 'is best able to view the witnesses and observe their
No. 19AP-261                                                                              24


demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony.' " State v. Cattledge, 10th Dist. No. 10AP-105, 2010-
Ohio-4953, ¶ 6, quoting Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80 (1984).
       {¶ 70} Appellant argues that "the evidence fails to show that [appellant] engaged in
the fight in order to murder Nicholson [and that] [t]he evidence also fails to show that
[appellant] knew that he was causing serious, even fatal, injury to Nicholson." (Appellant's
Brief at 8.) Thus, with regard to both the sufficiency and the manifest weight of the
evidence, appellant challenges the elements of "purpose," "knowingly," and "serious
physical harm."
       {¶ 71} In our discussion of the seventh assignment of error, regarding lesser
included offenses, we stated the statutory definitions of and summarized much of the
evidence supporting the elements of "purpose," "knowingly," and "serious physical harm."
       {¶ 72} While viewing the evidence in a light most favorable to the prosecution, this
evidence is sufficient for any rational trier of fact to have found the essential elements of
"purpose," "knowingly," and "serious physical harm" proven beyond a reasonable doubt.
Further, we find the jury did not lose its way on these elements and create such a manifest
miscarriage of justice that the conviction for murder and felony murder must be reversed,
and a new trial ordered. Appellant's first and second assignments of error are overruled.
IV. Conclusion
       {¶ 73} For the foregoing reasons, appellant's seven assignments of error are
overruled and the judgment of the Franklin County Court of Common Pleas is affirmed.
                                                                        Judgment affirmed.
                                   KLATT, J., concurs.
                         NELSON, J., concurs in judgment only,
           to affirm judgment of the Franklin County Court of Common Pleas.